Citation Nr: 0715251	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for residuals of a left shoulder 
injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the RO now has an opportunity to send the appellant the 
necessary notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In an August 1958 rating decision the RO denied the veteran's 
claim for entitlement to service-connection for residuals of 
a left shoulder injury.  No timely appeal was filed in the 
year following the issuance of the decision.  Therefore that 
decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  

The veteran filed to reopen his service connection claim in 
September 2002.  In October 2002, prior to an initial denial 
of the claim, the RO sent the veteran notice indicating that 
he needed to submit new and material evidence to reopen his 
claim.  

A review of the claims folder reveals that the October 2002 
notice to the veteran is defective; as it references the 
Hodge standard of what constitutes new and material evidence 
"material" evidence, which is not applicable in this 
matter.  See Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  
The regulation pertaining to the definition of new and 
material evidence was amended due to the passage of the VCAA, 
which became effective November 9, 2000.  This amendment is 
effective for claims filed after August 29, 2001.  Here, the 
veteran's claim to reopen was submitted in September 2002.  
Therefore, the amended provisions are for application in this 
case.  38 C.F.R. § 3.156(a) (2006).  

Pursuant to the amended provisions which are applicable in 
this appeal, "material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); Evans v. Brown, 9 Vet. App. 273 (1996).  This 
procedural error must be corrected prior to the Board's 
review.

Although the rating action of January 2003 and the March 2004 
statement of the case included the correct new and material 
standard, this was not the standard provided to the veteran 
in the October 2002 VCAA letter, and upon which he relied 
when submitting his evidence.  

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
because the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

In other words, VA must specifically and affirmatively notify 
a claimant of the evidence and information that is necessary 
to reopen the claim; and must also notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
VA must also provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Although the Board regrets the additional delay in this 
matter, for the reasons discussed above, further procedural 
development is necessary, prior to the Board's adjudication 
of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with.  The notice should 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO is also to provide the veteran 
VCAA notice which contains the applicable 
standard for the submission of new and 
material evidence.  The notice should 
explain that "material evidence" is 
existing evidence, that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  The letter 
should specifically name the disability at 
issue and describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.

3.  Thereafter, After the veteran has had 
appropriate time to submit any additional 
evidence, the RO should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



